Citation Nr: 1648185	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 2009, for death pension. 

2.  Entitlement to an effective date earlier than April 29, 2010, for increased pension by reason of need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Anthony Szczygiel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to November 1947, from May 1951 to August 1952 and from March 1953 to August 1953.  The Veteran died in May 2005.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

These matters were before the Board in March 2014, when they were remanded for further evidentiary development.  They now return for appellate review.  

In January 2014, the appellant testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2005.

2.  The record reflects the appellant was initially granted nonservice-connected pension during June 2005 and from February 2006 until November 2009, when it was discontinued due to excess income and which created an overpayment for which a waiver was granted in April 2010.  

3.  In a claim received on April 29, 2010, the appellant petitioned to reopen her claim for death benefits, and sought aid and attendance benefits.  

4.  An August 2010 rating decision reopened and granted the appellant's claim for death pension benefits effective May 1, 2010, and granted special monthly pension based on a need for aid and attendance, effective April 29, 2010.

5.  An April 2011 statement of the case, in pertinent part, granted death pension benefits effective December 1, 2009.

6.  There are no documents or communications of record dated prior to April 29, 2010 that may be liberally construed as a claim for special monthly pension based on the need for aid and attendance.

7.  An award of death pension benefits based on a reopened claim was granted effective December 1, 2009, and a need for aid and assistance has been demonstrated as of December 1, 2009.  

8.  The evidence does not demonstrate that the appellant departed from a hospital, institutional or domiciliary care at VA's expense prior to December 1, 2009.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 1, 2009, for the grant of entitlement to death pension benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5107, 5111 (West 2014); 38 C.F.R. §§ 3.20, 3.31, 3.102, 3.400 (2015).

2.  The criteria for an effective date of December 1, 2009, but no earlier, for the grant of entitlement to aid and attendance have been met.  38 U.S.C.A. §§ 501, 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155 (2014), 3.102, 3.402 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The appellant challenges the effective date assigned in connection with the award of entitlement to death pension benefits with an aid and attendance allowance for a surviving spouse.  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  

VA has also satisfied the duty to assist.  The appellant's claims, lay statements and testimony are of record.  Pursuant to the March 2014 Board, VA attempted to obtain the appellant's records from the Social Security Administration but was informed in July 2014 that such records did not exist.  Thus, a remand for additional records is not warranted.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A medical opinion or examination is not required to determine when the appellant filed her claims as claims for an earlier effective turn on such.  Thus, further assistance would not aid the appellant in prevailing in her appeal.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2014 hearing, the VLJ asked questions relevant to the information and evidence necessary to substantiate the claims and also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

There is no indication that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the appeal, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Review of the record also demonstrates compliance with March 2014 Board remand.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted above, the March 2014 Board remand directed Social Security Administration records be obtained, that record of VA payments made to the appellant during the period of February 1, 2008 to November 30, 2009 be associated with the claims file with readjudication of the claims thereafter.  As noted above, in July 2014 the Social Security Administration, in response to a request for records, stated that records for the appellant do not exist.  Additionally, records of VA payments made to the appellant from February 1, 2008 to November 30, 2009 have been associated with the record.  Thereafter, the claims on appeal herein were most recently readjudicated in an August 2016 supplemental statement of the case associated with the record in Virtual VA.  Accordingly, the Board finds that VA substantially complied with the prior Board remand directives.  Stegall, 11 Vet. App. 268.


II.  Merits of the Claims

During the pendency of this appeal, VA amended it regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises, and eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims.  See 79 Fed. Reg. 57,696 (Sep. 25, 2014) (effective Mar. 24, 2015).  However, this amendment only applies to claims or appeals filed on or after March 24, 2015.  Id.  Claims or appeals pending on that were pending on that date are to be decided by the regulations as they existed prior to the amendment.  Id.  As the appellant's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits.  Id.

Prior to this change, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1 (p) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his or her representative, may be considered an informal claim under the prior version of 38 C.F.R. § 3.155 (2014) that was effective at the time the appellant submitted the VA examination report for aid and attendance.  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).  The determination that a communication constitutes an informal claim revolves around the factual findings of whether the claimant identified the benefits sought as well as whether there was an indication of intent to apply for benefits.  Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012).

A.  Non service-connected pension

Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400 (c)(3)(i) (2015).

Unless specifically provided otherwise in the statute, the effective date of an award based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).

By way of background, the Veteran died in May 2005.  The record reflects the appellant was initially granted non-service connection pension during June 2005 which was discontinued in July 2005.  The appellant's death pension benefits were reinstated from February 2006 until November 2009, but were discontinued due to excess income.  This created an overpayment of $12,845.40 for which a waiver was granted in April 2010. 

Thereafter, in April 2010, the appellant submitted in part, an Improved Pension Eligibility Verification Report along with an April 2010 statement from her representative, in part, indicating a claim to reopen death pension benefits.  An August 2010 rating decision reopened and granted the appellant's claim for death pension benefits effective May 1, 2010, and granted special monthly pension based on a need for aid and attendance, effective April 29, 2010.  An April 2011 statement of the case granted death pension benefits effective from December 1, 2009.  

Thus, the record reflects the Veteran has continuously received death pension benefits from February 2006 to November 2009 and that the appellant had been overpaid in the amount of $12,845.40 for that time period, and, although the overpayment had already been waived, no additional death pension benefits were payable as a consequence for this time period.  Moreover, the record also reflects that the appellant has received death benefits from December 1, 2009 and thereafter.  Thus, there is no time period prior to December 1, 2009 where the appellant was entitled to death pension benefits but has not received such, as in fact, she has been in receipt of death pension benefits continually since February 2006.  Moreover, as noted above, VA received the appellant's claim to reopen death pension benefits on April 29, 2010, and thus, assuming arguendo that entitlement arose prior to such, the earliest proper effective date would be the later date of April 29, 2010.  As noted above, the appellant has been granted an effective of December 1, 2009 for death pension benefits.  

To the limited extent that the appellant may have been attempting to put forward a new claim for an earlier effective date for the award of nonservice-connected death pension benefits prior to February 2006, such a claim would amount to a free-standing earlier effective date claim without a request for reconsideration due to clear and unmistakable error in any prior decision, and such a claim would be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As such, an effective date earlier than December 1, 2009, is not warranted.  The benefit of the doubt doctrine is not for application because the preponderance of the above discussed evidence is against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B.  Aid & Attendance

Special monthly compensation is payable to a claimant by reason of being in need of aid and attendance.  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The claimant will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 U.S.C.A. §§ 1115, 1502 (West 2014); 38 C.F.R. § 3.351 (2015).

The following factors will be accorded consideration in determining the need for regular aid and attendance:  inability of a claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a) (2015).

A finding that the claimant is bedridden will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the claimant is unable to perform are considered in connection with the claimant's condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

An award of aid and attendance or housebound benefits for a surviving spouse will be effective from the date of receipt of claim or date entitlement arose whichever is later, unless one of two exceptions applies.  38 C.F.R. § 3.402 (2015).  First, when an award of award of dependency and indemnity compensation or pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional award of dependency and indemnity compensation or pension payable to the surviving spouse by reason of need for aid and assistance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402 (c)(1).  Second, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2).

The appellant contends that special monthly pension should be granted from her initial date of receipt of death pension benefits, or in the alterative as from January 2009.  Specifically, during the January 2014 hearing, the appellant's representative argued, in part, that the appellant was blind as of 2006 when she filed the initial claim for death pension.  He also argued that the appellant's receipt of the lump sum payment from the Social Security Administration was only available to her for the calendar year 2008 and as of 2009 she should have been eligible again for death pension benefits.  

After a review of all of the evidence, the Board finds that an earlier effective date of December 1, 2009 for the grant of special monthly pension based on the need for regular aid and attendance under the first exception to 38 C.F.R. § 3.402 is warranted, because entitlement to such benefit was shown as of that date.  Specifically, December 1, 2009 was the date granted in the April 2011 statement of the case statement of the case for death pension benefits based on the appellant's April 2010 claim to reopen death benefits.  As noted above, the first exception under 38 C.F.R. § 3.402 (c)(1) provides that when an award of pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension payable to the surviving spouse by reason of need for aid and assistance shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  Thus, the Board finds that entitlement to special monthly pension based on the need for aid and attendance was established as of December 1, 2009 as such was the retroactive effective date granted for death pension benefits based on the appellant's April 2010 reopened claim, and based on the January 2014 hearing, she was blind as of that date.  

However, entitlement to special monthly pension based on the need for aid and attendance prior December 1, 2009 based on the need for regular aid and attendance under the first exception to 38 C.F.R. § 3.402 is not warranted.  Specifically, the April 2010 grant of a waiver of overpayment for death pension benefits was not challenged by the appellant and is final.  The April 2010 waiver covered the period from February 2006 to November 2009 for the appellant's receipt of death pension benefits.  The appellant did not timely dispute the effective dates established by the April 2010 waiver or her November 2009 termination of her death pension benefits.  As noted above, after a decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error.  See Rudd, 20 Vet. App. at 299.  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Accordingly, where a free-standing earlier effective date claim is made (absent clear and unmistakable error in the relevant decision), the claim must be denied as a matter of law.  Id.  Consequently, an earlier effective date for special monthly pension based on the need for aid and attendance based on a prior death benefits claim that was previously terminated is not warranted.  The applicable exception of 38 C.F.R. § 3.402 specifically states that that an award pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional award pension payable to the surviving spouse by reason of need for aid and assistance shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  Thus, the regulation specifically differentiates between an original claim and a reopened claim, and a reopened claim is at issue in this case.  

The second exception 38 C.F.R. § 3.402 (c )(2) provides that, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  The appellant has not asserted, nor does the evidence show that she was in receipt of hospital, institutional, or domiciliary care at VA expense prior to a December 1, 2009 claim for special monthly pension.  Accordingly, the second exception to 38 C.F.R. § 3.402 does not apply to this case.

Furthermore, the Board finds that there are no documents or communications of record dated prior to December 1, 2009 that may be liberally construed as a claim for special monthly pension based on the need for aid and attendance.  The initial June 2005 claim for death pension benefits did not identify a claim for special monthly pension based on the need for aid and attendance.  Additionally, prior to December 1, 2009 there are no documents of record which indicate the appellant was blind.  There are no medical records for the appellant received by VA prior to December 1, 2009.  Other documents of record, dated prior to the December 1, 2009, include a July 2005 statement from the appellant, in which explained her separation from the Veteran but did not reference blindness or a need for aid and attendance.  In July 2005, VA also received statements from a pastor and the appellant's daughter regarding the appellant's separation from the Veteran which did not reference blindness or a need for aid and attendance.  In a February 2008 statement, the appellant requested her pension be adjusted as she was receiving income from the Social Security Administration and requested her daughter be added to her award.  In February 2008, the appellant also submitted a February 2008 letter showing the amount she received from the Social Security Administration and VA 21-686c, Declaration of Dependent Status.  In a March 2008, Report of Contact, the appellant reiterated she was receiving income from the Social Security Administration and requested her daughter be added to her award.  In November 2008, the appellant provided an undated letter showing the amount she received from the Social Security Administration.  In a November 2008 letter, the Veteran's representative provided argument regarding the appellant's receipt of income from the Social Security Administration and requested a determination be made on any reduction of her pension benefits.  Even a liberal reading of this evidence, in a light most favorable to the appellant, does not give rise to a claim for benefits based on the need for aid and attendance. 

Moreover, while the Board recognizes the appellant's argument that her claim should be granted from 2006 because she was in need of aid and assistance at that time and her status had not changed since that time, the Board emphasizes that VA regulations provide that the proper effective date is the later of the date of the claim, and not the date that entitlement arose.  

The Board finds that entitlement to special monthly pension based on the appellant's factual need for regular aid and attendance was first established by a VA 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance dated April 10, 2010 and received by VA April 29, 2010.  This examination was the first evidence received by VA which established the Veteran was legally blind.  While the appellant's representative argued that such were of record based on Social Security Administration records, as noted above in a July 2014 response, the Social Security Administration reported such records did not exist.  The Board finds that prior to December 1, 2009, the evidence of record does not establish entitlement the special monthly pension based on the need of aid and attendance or housebound status.  As the Board has discussed above, prior to December 1, 2009, no medical evidence of record regarding the appellant was of record.  The evidence of record dated prior to December 1, 2009 did not otherwise establish a factual need for aid and attendance.  For these reasons, the Board finds that the evidence of record does not establish a need for aid and attendance prior to December 1, 2009.  

Resolving reasonable doubt in the appellant's favor, the Board finds an earlier effective date of December 1, 2009, but no earlier, for the award of special monthly pension based on the need for aid and attendance is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 54.  Entitlement to an effective date prior to December 1, 2009 is denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than December 1, 2009, for death pension is denied. 

An effective date of December 1, 2009, but no earlier, for entitlement to aid and attendance is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


